DETAILED ACTION

Response to Arguments
Applicant's arguments filed 26 November 2021 have been fully considered but they are not persuasive.
Rejections under 35 USC § 112(a): enablement
By amendment, the claims are now enabling.  The enablement rejection under 35 USC § 112(a) is withdrawn.

Rejections under 35 USC § 102
The remarks take the position that Yamada, Hayashi and Sakata teach surface protrusions that do not minimize the thickness of the skimmer.  Thus do not teach a groove formed in a smoothly tapered outer/inner peripheral surface of at least a part of a conical tip portion of the skimmer cone in a circumferential direction.
This has not been found persuasive for Yamada and Sakata.  Particularly Yamada and Sakata both show a groove formed in what would be a smoothly tapered inner/outer peripheral surface. See annotated Yamada and Sakata below:

    PNG
    media_image1.png
    697
    1133
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    892
    1039
    media_image2.png
    Greyscale

The claim does not require the location of the groove, nor does the claim require any of the disclosed advantages.  Claims 1 and 8 very broadly only require a groove formed in a skimmer.  Yamada and Sakata clearly demonstrate a groove formed in a surface of a skimmer.  The claimed skimmer must be structurally distinguished over the applied art in order to overcome these rejections.
The examiner agrees, as now claimed, that Hayashi fails to disclose a groove formed in a smoothly tapered surface because the groove of Hayashi is the result of a protrusion not a groove.

Finally, upon further search and consideration additional references have been found to anticipate some of the claims as discussed herein below.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (USPN 7,872,227).
Regarding claim 1, Yamada et al. teach a skimmer cone (fig. 3 or 4, skimmer 133 or 233) comprising: 
an opening formed at a tip portion of the skimmer cone (opening in skimmer); and
a groove (figure 4 groove in backside of 233 for receiving ring member 240 (see col. 9, lines 27-29 and col. 9, lines 38-41).  Alternatively figure 3 shows a similar groove see annotated figure in response to arguments section above) formed in a smoothly tapered inner peripheral surface of at least a part of a conical tip portion of the skimmer 
 

    PNG
    media_image3.png
    670
    440
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    828
    813
    media_image4.png
    Greyscale

	Regarding claim 5, Yamada teaches wherein a cross-section of the groove is formed in an L-shape (as seen in figure 4).
	Regarding claim 6, Yamada teaches wherein the groove is formed at a position within 5 mm from a tip portion of the skimmer cone (L4 is disclosed to be “the distance that the plasma which passes through an orifice 237 of skimmer cone 233 is capable of 
	Regarding claim 7, Yamada teaches wherein a plurality of grooves is formed (fig. 4 shows more than one groove formed on inner surface).
	Regarding claim 8, Yamada teaches an inductively coupled plasma mass spectrometer (fig. 1) comprising: 
a) an ionization unit (20) configured to ionize a sample by plasma generated (col. 1, lines 14-22 ionization of sample by plasma) from a raw material gas (col. 1, lines 61-63 and col. 6, lines 59-64, argon is the raw material gas that forms the plasma); 
b) a vacuum chamber (10) partitioned into a first space (30) and a second space (50), the first space being maintained at a first pressure lower than atmospheric pressure (via 39, note in order to remove particles from interface region the pump must keep the pressure less than atmospheric), and the second space being maintained at a second pressure lower than the first pressure (col. 8, lines 22-24 lens part 50 is evacuated under reduced pressure by TMP.  Thus second part 50 is reduced as compared to 30 pumped by RP) and configured to accommodate a mass separation unit (81) for performing mass separation of ions (inherent in a mass separation unit) generated by the ionization unit (20) and a detector for detecting ions that have passed through the mass separation unit (note detector from mass separation unit ); and 
c) a skimmer cone arranged on a side of the first space with respect to a partition partitioning the first space and the second space, the skimmer cone having an opening 3Application No. 17/041,997Customer No. 74,712 Response of November 26, 2021Attorney Docket No.: SHM-661 formed at a tip portion of the skimmer cone, and a groove formed in a smoothly tapered outer peripheral surface and/or an-in a smoothly tapered inner .



Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakata et al. (USPN 6,265,717).
Regarding claims 1 and 4, Sakata et al. teach a skimmer cone (fig. 5, 155) comprising: 
an opening formed at a tip portion of the skimmer cone (as seen in figure 5); and
a groove formed in a smoothly tapered outer peripheral surface of at least a part of a conical tip portion of the skimmer cone (shoulder 158 forms a groove on outer peripheral surface of the conical tip) in a circumferential direction (as seen in figure 5).

Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otsuka (JP3252041) (copy of publication and machine translation submitted herewith).
Regarding claim 1, Otsuka teaches a skimmer cone (fig. 1, 12) comprising: 
an opening formed at a tip portion of the skimmer cone (as seen in figure 1); and
a groove (fig. 2, 22, note last seven lines of paragraph [0001] of the machine translation teaching the grooves may be provided around the holes of each skimmer) formed in a smoothly tapered inner peripheral surface of at least a part of a conical tip portion of the skimmer cone (as seen in figure 2) in a circumferential direction (radial grooves have a length in the circumferential direction and have a width in the 
Regarding claim 5, Otsuka teaches wherein the cross-section of the groove is formed in an L-shape (cross-section of grooves seen in figure 2, an L-shape can be made out by perpendicular grooves).
Regarding claim 6, Otsuka teaches wherein the groove is formed at a position within 5mm from a tip portion of the skimmer cone (radial groove, thus formed at the tip portion).
Regarding claim 7, Otsuka teaches wherein a plurality of the grooves is formed (as seen in figure 2).
Regarding claim 8, Otsuka teaches an inductively coupled plasma mass spectrometer (fig. 4) comprising: 
a) an ionization unit (1, 9) configured to ionize a sample by plasma generated from a raw material gas ([0001] “ argon gas is supplied from the gas supply source (not shown) to the inside of the plasma torch 3, and the sample solution 7 is introduced in the form of mist from the nebulizer 4). In this state, when high-frequency electric power is applied from the high-frequency power supply 5 to the coil 2 to form a high-frequency magnetic field, a high-frequency induction plasma (hereinafter referred to as plasma) P is generated, so sample ions in this plasma or sampling cone 11”); 
b) a vacuum chamber (14) partitioned into a first space (A1/A2) and a second space (area of MS), the first space being maintained at a first pressure lower than atmospheric pressure (via 18/19), and the second space being maintained at a second 
c) a skimmer cone arranged on a side of the first space with respect to a partition partitioning the first space and the second space, the skimmer cone having an opening 3Application No. 17/041,997Customer No. 74,712 Response of November 26, 2021Attorney Docket No.: SHM-661 formed at a tip portion of the skimmer cone, and a groove formed in a smoothly tapered outer peripheral surface and/or an-in a smoothly tapered inner peripheral surface of at least a part of a-the conical tip portion of a-the skimmer cone in a circumferential direction. (see discussion above in claim 1).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makarov (US pgPub 2014/0331861).
Regarding claim 1, Makarov teaches a skimmer cone (fig. 2, 133) comprising: 
an opening formed at a tip portion of the skimmer cone (as seen); and
a groove (recess to receive generally ring-like member 140, [0035]) formed in a smoothly tapered inner peripheral surface of at least a part of a conical tip portion of the skimmer cone in a circumferential direction (cylindrical recess, groove formed at end of taper thus in a part of the inner surface of the conical tip portion of the skimmer cone, .
    PNG
    media_image5.png
    825
    1115
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Lui (CN 201549467U).
Regarding claim 2, Yamada et al. differs from the claim invention by not disclosing wherein the skimmer cone is made of nickel or copper having a purity of 99% or more.
However, Lui teaches wherein the skimmer cone is made of nickel or copper having a purity of 99% or more ([0008] note pure nickel suggests it is only nickel, thus greater than 99%).
Lui modifies Yamada by teaching a type of material suitable for use as a skimmer.
Since both inventions are directed towards skimmers cones, it would have been obvious to one of ordinary skill in the art to select the pure nickel of Lui as the material of the skimmer of Yamada because nickel is corrosion resistant and high temperature resistant ([0018]), thus suitable for corrosive and high temperature environment of the ICP source.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Makarov (US pgPub 2014/0331861).
	Regarding claim 3, Yamada fails to disclose wherein a diameter of an opening formed at a tip portion of the skimmer cone is 1.0 mm or less.
However Makarov teaches wherein a diameter of an opening formed at a tip portion of the skimmer cone is 1.0 mm or less ([0047]).

Since both inventions are directed towards skimmer cones, it would have been obvious to select the diameter opening of Makarov for the opening of Yamada because it would solve the problem of what a suitable diameter of an opening in a skimmer cone would be.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881